1

2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT

9                       EASTERN DISTRICT OF CALIFORNIA

10                              ----oo0oo----

11

12   ROBERT MANN, SR.; VERN MURPHY-         No. 2:17-cv-01201 WBS DB
     MANN; and DEBORAH MANN,
13
                 Plaintiffs,
14                                          ORDER RE: DEFENDANTS’ MOTION
         v.                                 TO STAY
15
     CITY OF SACRAMENTO; SACRAMENTO
16   POLICE DEPARTMENT; SAMUEL D.
     SOMERS, JR.; JOHN C. TENNIS; and
17   RANDY R. LOZOYA,

18               Defendants.

19

20                              ----oo0oo----

21            On February 24, the court denied defendants Tennis and

22   Lozoya’s (the “Officer defendants”) motion to dismiss plaintiff’s

23   § 1983 claim for loss of intimate association rights under the

24   First Amendment.   (Docket No. 98.)    Because the court’s order

25   involved a denial of the Officer defendants’ request for

26   qualified immunity, the Officer defendants appealed the court’s

27   order on March 11, 2021.   (Docket No. 99.)

28            Defendants City of Sacramento, Sacramento Police
                                        1
1    Department, and Samuel D. Somers (the “City defendants”) now move

2    to stay proceedings pending the Officers’ interlocutory appeal.

3    ((Mot. to Stay (Docket No. 103).)

4             A federal court can stay a proceeding pending the

5    outcome of an interlocutory appeal.   See Nken v. Holder, 556 U.S.

6    418, 421 (2009).   The power to stay proceedings “is incidental to

7    the power inherent in every court to control the disposition of

8    the cases on its docket with economy of time and effort for

9    itself, for counsel, and for litigants.”   Landis v. N. Am. Co.,

10   299 U.S. 248, 254 (1936).   The Supreme Court has instructed

11   district courts to consider four factors when determining whether

12   a stay is appropriate: “(1) whether the stay applicant has made a

13   strong showing that he is likely to succeed on the merits; (2)

14   whether the applicant will be irreparably injured absent a stay;

15   (3) whether issuance of the stay will substantially injure the

16   other parties interested in the proceeding; and (4) where the

17   public interest lies.”   Nken, 556 U.S. at 434.

18            Here, while it is unclear exactly how the Ninth Circuit

19   will rule on the Officer defendants’ appeal, plaintiffs’ Monell

20   claim against the City should remain viable regardless of how the
21   court rules on the Officer defendants’ qualified immunity.     See

22   Horton v. City of Santa Maria, 915 F.3d 592, 603 (9th Cir. 2019)

23   (“A municipality may be liable if an individual officer is

24   exonerated on the basis of the defense of qualified immunity,

25   because even if an officer is entitled to immunity a

26   constitutional violation might still have occurred.”).
27            Plaintiffs represent that they seek the contents of an

28   Internal Affairs report (“IA Report”) prepared by the City of
                                      2
1    Sacramento after the shooting of Joseph in 2016.    That

2    information will be relevant to plaintiffs’ Monell claim, and the

3    court sees no reason why turning it over to plaintiffs now would

4    prejudice defendants.   Plaintiffs also represent that they wish

5    to take depositions, including those of the Officer defendants.

6    Allowing those depositions to be taken now, before resolution of

7    the pending appeal, could create the need to take some

8    depositions again after the Ninth Circuit’s decision.

9              Accordingly, considering all of the Nken factors,

10   defendants’ motion to stay discovery pending appeal (Docket No.

11   103) is DENIED to the limited extent that plaintiffs seek the

12   contents of the City’s IA Report.    To the extent that defendants

13   seek to take depositions, they shall make application to the

14   assigned magistrate judge, setting forth the witnesses they seek

15   to depose and the nature of the testimony they expect to elicit.

16   Pending resolution of defendants’ appeal, no depositions may be

17   taken without advance approval of the assigned magistrate judge.

18             Upon resolution of the Officer defendants’ pending

19   appeal, counsel shall file a joint status report within ten days

20   of the issuance of the Ninth Circuit’s mandate.
21             IT IS SO ORDERED.

22   Dated:   May 4, 2021

23

24

25

26
27

28
                                      3
